Citation Nr: 0306796	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  99-13 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a low back disorder, 
including as secondary to service-connected residuals of an 
injury to the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that denied the above claim.

In December 2002, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration and to comply with due process.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  First, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§  5107(a), 5103A; 38 C.F.R. § 3.159(c).  

However, there is no indication that the RO considered the 
VCAA in this case.  There is no mention of it in any 
documents in the claims folder.  Nor has the RO fully 
complied with VA's duties to notify and assist.  

First, on remand the RO should notify the veteran of the 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.

Second, the claims file shows that the veteran received 
treatment for a low back disorder from Dr. Bronse, at Kaiser 
Permanente, and at the VA Medical Center (VAMC) in Fresno, 
California.  He was also in receipt of Social Security 
Administration (SSA) disability benefits for a period of 
time.  Accordingly, the RO should ensure that all of the 
relevant records have been associated with the claims file.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Finally, after all his treatment records have been obtained, 
the veteran should be afforded a VA examination in order to 
obtain an opinion as to the date of onset and etiology of his 
low back disorder.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Provide the veteran appropriate notice 
under the VCAA and its implementing law and 
regulations.  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  Make arrangements to obtain the veteran's 
treatment records for a low back disorder 
from the Fresno VAMC dated from 2000 to 
present; from Dr. Bronse; and from Kaiser 
Permanente dated from 2002 to present.

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Request from SSA copies of all 
the documents or evidentiary material 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  

4.  Once the foregoing development has been 
accomplished to the extent possible, and the 
medical records have been associated with the 
claims file, schedule the veteran for a VA 
examination of the lumbar spine.  The 
examiner should be provided a copy of this 
remand together with the veteran's entire 
claims folder, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.

The examiner is requested to provide an 
opinion as to the diagnosis, date of onset, 
and etiology of any low back disorder found 
to be present.  The examiner should state 
whether it is at least as likely as not that 
any currently diagnosed low back disorder had 
its onset during active service or is related 
to any in-service disease or injury, i.e., 
the injury described by the veteran while 
loading ammunition cans in 1943, as opposed 
to the post-service back injury in 1980 when 
a gate fell on him.  
If a low back disorder is not related to the 
veteran's active service, the examiner should 
also state whether it is at least as likely 
as not that it was either (a) caused by, or 
(b) aggravated by his service-connected right 
knee disorder.
In rendering this opinion(s), the examiner 
must review the veteran's complete treatment 
records in detail and provide a comprehensive 
report, including complete rationales for all 
conclusions reached.

5.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.  

6.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand, including the VA examination.  

7.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.  The SSOC must include 
consideration of all evidence received 
since the SSOC of February 2000.  

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


